981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Dev. BUNN, Appellant,Edward Dev. Bunn;  Sheri Bunn;  Edward Dev. Bunn, Jr.,Plaintiffs-Appellants,and General Services, Incorporated, Plaintiff,v.Bert COOPER;  Eric Conibear, Defendants-Appellees.
No. 91-2036.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 17, 1992Decided:  December 16, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-88-2609-K)
Edward DeV.  Bunn, Sr., Appellant Pro Se.
Bert Cooper, Eric Conibear, Appellees.
D.Md.
Affirmed.
Before RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Edward DeV.  Bunn, Sr., appeals from the district court's order exempting from garnishment Appellee's bank account, denying further discovery, and denying the imposition of Fed.  R. Civ. P. 11 sanctions.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bunn v. Cooper, No. 88-2609-K (D. Md. Jan. 25, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED